*126The opinion of the Court was delivered by
Bermudez, C. J.
This is an action for harbor master’s fees, specified in an itemized bill.
The claim is based upon the act of 1856, incorporated in the Revised Statutes, under Nos. .1679 to 1690, and it rests also on act No. 64 of 1877, and on rules and regulations adopted by the board of harbormasters.
The defense is: exemption from such fees, under the legislative charter granted the defendant and under chartered privileges acquired by it, by purchase, from the assignee of a previous corporation.
It is further urged that the statutes relied on impair the obligations of the contracts, contained in the charters, and thus violate both the Federal and State Constitutions.
It is also claimed that the statutes levy a duty on tonnage, regulate commerce and give a preference to the ports of our State over those of another and thus contravene the Constitution of the United States and are null and inoperative.
Finally, it is claimed that the fees could be demanded only when services have been actually rendered.
From an adverse judgment the company appeals.
It is needless to pass upon all these defences.
An examination of the laws upon which the plaintiffs rely, which were passed at a time when the port of New Orleans did not practically extend to the right bank of the river, satisfactorily establishes that they were not originally intended to apply to vessels entering those waters and landing at private wharves on that side of the stream and under the exclusive control of the owners thereof.
The wharves of the defendant are situated on the right bank of the river, where there, exists no public wharf. They have never been used by any other vessels. They have been so constructed and are covered with rails, and accessible in such a manner, as to afford convenience to none other but the vessels of the company. No vessel ever claimed the right of making fast to them. They have ever been used exclusively by the company.
Under the charter granted the company by the Legislature in 1877 (No. 64), and also under privileges long previously accorded to the New Orleans, Opelousas and Great Western Railroad Company, and which were transferred to Charles Morgan, who subsequently conveyed them to the company, the exclusive management and control of the wharves, etc., was conferred on the defendant, to be exercised as it *127may deem most expedient and for its welfare, subject only to the police powers of municipal corporations. (Sec. 3.)
Pretermitting the question whether those privileges and immunities could or not be recalled, it is apparent that Act No. 64 of 1877, determining the fees of the harbor-masters, does not purport to suppress or abridge them in any manner.
Reference to the laws concerning liarbor-masters shows that the duties which they may fulfil relate to the assigning of position to vessels at the wharves, in certain cases, and are of such a nature or character that the vessels of the company are not, under the law, subjected to the supervision of those officials, as they cannot be placed under different concurrent and possibly conflicting authorities.
It is besides proved that no services were rendered to the defendant, and that since the creation of the body of harbor-masters, the present is the first attempt to collect from it fees, as due to the latter.
The omission to have claimed such fees is indicative of the construction placed upon the laws on the subject, as well by tbe plaintiffs as by their piedecessors, and tells adversely to them. •
It is therefore ordered and decreed that the judgment appealed from he reversed, and that there now be judgment for defendant, with costs